JUSTICE HEIPLE, dissenting: The majority’s reliance on People v. Potter (1986), 140 Ill. App. 3d 693, is misplaced. In the instant case, the Secretary of State police conducted a routine regulatory inspection of the defendant’s premises and business records. The search was conducted in compliance with section 5 — 403 of the Illinois Vehicle Code (Ill. Rev. Stat. 1985, ch. OBW, par. 5 — 403) since it was performed for the purpose of reviewing records for accuracy and completeness, was initiated during regular business hours, and continued for less than 24 hours as mandated by the statute. While conducting the inspection, the officers discovered 26 certificates of title with incomplete assignments, which they seized after giving the defendant receipts. The officers then left the defendant’s premises. A search warrant here would have been totally superfluous. The officers merely seized certificates they discovered during the course of their administrative search. They intended to do no further searching as their inspection had already been completed. The facts in Potter are vastly different. In Potter, the Secretary of State police suspected the defendants had engaged in illegal activities. Since they were unable to obtain a search warrant, they conducted a “fishing expedition” under the guise of a section 5 — 403 administrative search which continued for five days, long after criminal activity was discovered. On those facts, we held that “if within 24 hours information is uncovered which might give an officer probable cause to believe an offense had been committed, a search warrant should be obtained before any further searching or seizing is attempted.” People v. Potter (1986), 140 Ill. 3d 693, 697-98, 489 N.E.2d 334, 337. A search warrant in cases involving facts similar to those in Potter serves to ensure that the fourth amendment’s prohibition against unreasonable searches and seizures is not violated. A search warrant in circumstances such as those presented in the instant case serves no useful purpose and will only thwart the attempts of officers seeking to guarantee compliance with the Blinois Vehicle Code. The defendant’s rights were not violated by this search and seizure. Therefore, I dissent from the holding of the majority and would reverse the trial court.